707 S.E.2d 242 (2011)
In the Matter of K.S. & K.S., Minor Children.
Appealed by Dorothy Simpkins, Respondent-Appellant.
No. 412P10.
Supreme Court of North Carolina.
April 7, 2011.
Edward Eldred, Raleigh, for Simpkins, Dorothy.
Dana Clemons, for Mecklenburg County DSS.
Pamela Newell, GAL, Raleigh, for K.S. & K.S.
Kathleen A. Widelski, Senior Associate Attorney, for Mecklenburg County DSS.

ORDER
Upon consideration of the petition filed on the 21st of September 2010 by Respondent (Mother) in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 7th of April 2011."